Fourth Court of Appeals
                               San Antonio, Texas
                                      June 28, 2016

                                  No. 04-15-00575-CV

                  B&P DEVELOPMENT, LLC and Chad H. Foster Jr.,
                               Appellants

                                            v.

                           KNIGHTHAWK, LLC, Series G,
                                   Appellee

              From the 83rd Judicial District Court, Val Verde County, Texas
                                  Trial Court No. 29842
                      Honorable Stephen B. Ables, Judge Presiding


                                     ORDER
      Appellants filed a motion to extend time to file their reply brief. The motion is
unopposed. After review, we GRANT appellant’s motion.


                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court